Upon reconsidering this case upon its merits I have arrived at the conclusion that there are presented questions which may not be resolved without due consideration of them. One of them being the sufficiency of the allegations as to the Receiver's obligation to pay solicitors fees and whether the evidence submitted supported such allegation if the latter should be held to be *Page 232 
sufficient. Therefore the appellants were entitled to the full benefit of Rules 85 and 86 of Rules of the Circuit Court in Equity actions and the case of Esch vs. Foster, 99 Fla. 717, 127 S.W. 336, is authority for the contention made by appellants although in this case testimony was taken while in the case cited the hearing proceeded on bill and answer. The rules however apply with equal force to each situation.